t c memo united_states tax_court randolph john beale petitioner v commissioner of internal revenue respondent docket no filed date randolph john beale pro_se felicia l branch for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure --oq- big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure ‘the deficiency amounts listed above do not reflect federal_income_tax withheld from petitioner's wages see eg sec_301_6215-1 proced admin regs which provides that the entire amount redetermined as the deficiency by the decision of the tax_court which has become final shall be assessed while only the unpaid portion of the amount so assessed shall be paid_by the taxpayer upon notice_and_demand therefor emphasis added the issues for decision are whether amounts paid as family support were alimony and therefore deductible by petitioner we hold that certain of these amounts were deductible by petitioner in the amounts stated whether petitioner may deduct various schedule c profit or loss from business_expenses for the taxable years at issue we hold he may not whether petitioner is entitled to claim additional exemptions for his spouse and her two daughters for taxable years through we hold he is not whether petitioner is entitled to head-of-household filing_status in and married filing joint_return status in and we hold he is not whether petitioner is liable for additions to tax ‘the parties stipulated that petitioner was unmarried during taxable years and for taxable_year the proper filing_status of petitioner is single for taxable_year the proper filing_status of petitioner is still at issue - - under sec_6651 for failure to timely file his federal_income_tax returns for the taxable years in issue we hold he is whether petitioner is liable for additions to tax under sec_6654 for failure to pay estimated_tax for the taxable years in issue we hold he is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition herein was filed petitioner resided in chuluota florida petitioner did not file federal_income_tax returns for the years in issue at various times during the years in issue petitioner was employed full time as an engineer for the following companies linde hydraulics corp linde hartmann controls inc hartmann motiontek inc motiontek and worksmart inc worksmart petitioner earned_income from his full-time employment as follows 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure employer linde dollar_figure dollar_figure dollar_figure -- hartmann --- --- big_number dollar_figure motiontek -- -- -- worksmart -- -- -- big_number for taxable years and linde withheld federal income taxes of dollar_figure dollar_figure and dollar_figure respectively from petitioner's wages additionally for taxable_year hartmann withheld federal_income_tax of dollar_figure and for taxable_year hartmann motiontek and worksmart withheld federal_income_tax of dollar_figure dollar_figure and dollar_figure respectively in addition to his full-time employment petitioner performed services as an engineering consultant petitioner's consulting business involved working principally for two companies tri-state hydraulics inc tri-state and american fluid power inc american to perform his business services petitioner would travel by automobile from his home to approximately nine client sites in wisconsin and illinois petitioner earned nonemployee compensation from his consulting services as follows employer tri-state dollar_figure dollar_figure dollar_figure american big_number big_number petitioner operated his consulting business out of a garage attached to his residence the garage contained a desk a drafting table two phones and filing cabinets the garage made up percent of the total square footage of petitioner's rental house during the years in issue petitioner's total annual housing costs were as follows year rent gas blectricity dollar_figure dollar_figure s540 big_number big_number big_number not in record for through petitioner calculated a home_office deduction by multiplying the total costs of rent and utilities by percent in addition to his employee and nonemployee compensation petitioner received earned interest_income from security bank s s b of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner also received dollar_figure in interest_income from cornerstone credit_union in finally petitioner received dollar_figure in unemployment_compensation during during the years in issue petitioner made regular payments to two former wives petitioner was divorced from his first wife ms sandra eads in pursuant to a valid enforceable divorce judgment filed on date petitioner is required to pay ms eads dollar_figure per month as family support the judgment provides in relevant part sixth the petitioner shall pay to the respondent as and for family support the sum of six hundred fifty dollars dollar_figure per month said sum shall be paid through the clerk of the circuit_court of milwaukee county on the 5th day of each month commencing date said payments being for family support shall be -- - tax deductible to the petitioner and taxable to the respondent ms eads on their respective federal and state_income_tax returns for the taxable years at issue ms eads included the following payment amounts as alimony on her federal_income_tax returns dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner agrees that these are the amounts he actually paid petitioner was divorced from his second wife ms susan tang in date he was required to pay dollar_figure per month in family support petitioner had an agreement in principle with ms tang that she would include the payments to her as income on her federal_income_tax return and petitioner would claim a deduction for these payments on his federal_income_tax return petitioner was not married at the end of taxable years and however petitioner was married at the end of taxable years and petitioner's third wife has two daughters opinion petitioner has the burden_of_proof with regard to all the issues raised in this case see rule a issue l whether petitioner is entitled to alimony deductions during the years in issue in this case petitioner made family support payments to both ms hads and ms tang petitioner claims that the amounts - he paid to ms eads and ms tang were deductible as alimony during the years in issue under sec_215 ms fads sec_215 provides a deduction for amounts paid_by a taxpayer to a former spouse if the payee spouse is required to include these amounts in gross_income under sec_71 ’ sec_215 was amended by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 the amendment applies to divorce or separation instruments as defined in sec_71 as amended executed after date or executed before date but modified on or after that date if the modification expressly provides that the amendments to sec_215 apply to the modification this amendment is not applicable to petitioner's divorce from ms rads and references to sec_215 are to this section before its amendment sec_71 was amended by defra sec_422 98_stat_795 the amendment applies to divorce or separation instruments as defined in sec_71 as amended executed after date or executed before date but modified on or after that date if the modification expressly provides that the amendments to sec_71 apply to the modification this amendment is not applicable to petitioner's divorce from ms eads and references to sec_71 are to this section before its amendment --- - sec_71 provides for inclusion in the payee spouse's gross_income of periodic_payments received by that spouse pursuant to a decree of divorce or separate_maintenance in discharge of a legal_obligation imposed on or incurred by the payor spouse under the decree or under a written instrument incident to the divorce or separation child_support payments are generally not includable in the payee spouse's income and are not deductible by the payor spouse when the decree instrument or agreement incident to the divorce covers both alimony payments to the payee spouse and child_support payments those periodic_payments are deductible by the payor spouse and taxable to the payee spouse unless the terms of the decree instrument or agreement fix an amount for the support of the minor children of the former spouses see sec_71 commissioner v lester sec_71 alimony and separate_maintenance payments a general_rule -- decree of divorce or separate_maintenance -if a wife is divorced or legally_separated from her husband under a decree of divorce or of separate_maintenance the wife's gross_income includes periodic_payments whether or not made at regular intervals received after such decree in discharge of or attributable to property transferred in trust or otherwise in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the decree or under a written instrument incident to such divorce or separation sec_71 alimony and separate_maintenance payments continued - u s the amount of child_support must be fixed in terms of an amount of money or a part of the payment in order for it to be excludable from the payee spouse's income and nondeductible by the payor spouse sec_71 the statutory requirement is strict and carefully worded in commissioner v lester supra the supreme court held that periodic_payments made by a husband to his divorced wife pursuant to a written_agreement entered into by them and approved by the divorce court were deductible by the husband as alimony and includable in the wife's gross_income where an amount or portion of the periodic_payments was not specifically earmarked as payable for the support of the children ’ continued b payments to support minor children ---subsection a shall not apply to that part of any payment which the terms of the decree instrument or agreement fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of minor children of the husband for purposes of the preceding sentence if any payment is less than the amount specified in the decree instrument or agreement then so much of such payment as does not exceed the sum payable for support shall be considered a payment for such support ‘for divorce or separation agreements executed after date congress overruled 366_us_299 in that the amount by which support is reduced upon contingencies involving a child is treated as fixed as child_support see sec_71 as amended by defra sec_422 the aforesaid is also true with respect to divorce or separation instruments as defined in sec_71 as amended executed before date but modified on or after that date if the modification expressly provides that the amendments to sec_71 continued -- - in this case the divorce judgment related to petitioner's divorce from ms eads provides for unallocated payments of family support from petitioner to ms eads in wisconsin an award of family support includes both child_support and maintenance ie alimony see wis stat sec the divorce judgment did not designate how much of the family support award was for maintenance and how much was for child_support the divorce judgment contains no provision reducing the family support payments if a contingency related to the children occurs finally the divorce judgment specifically states that the family support payments are taxable to ms fads and tax deductible by petitioner on their respective federal and state_income_tax returns accordingly under lester v commissioner supra ms eads was required to include petitioner's payments in her gross_income during the years at issue and petitioner is entitled to a deduction for those payments under sec_215 ms tan sec_215 provides for a deduction for an amount_paid by a taxpayer to a former spouse if the former spouse is required to continued apply to that modification ssince petitioner and ms tang divorced in date we must apply sec_71 and sec_215 as amended by defra sec_422 and b respectively include these amounts in gross_income under sec_71 therefore to demonstrate that a cash payment is deductible under sec_215 a taxpayer must prove inter alia that the payment was made pursuant to a written divorce_or_separation_instrument that did not designate the payment as not includable in the payee spouse's gross_income under sec_71 see sec_71 a and b petitioner was required to pay ms tang dollar_figure per month as family support although we would ordinarily review the divorce instruments and other documents to determine whether the payments made by petitioner to ms tang were alimony petitioner did not provide us with divorce instruments or other documents such as ms tang's federal_income_tax returns during the years in issue to prove that ms tang was reguired to include the family support payments as income pursuant to sec_71 in addition petitioner did not call ms tang to testify accordingly petitioner is not allowed a deduction for the family support payments to ms tang issue whether petitioner may deduct various schedule c expenses petitioner claims the following expenses related to his consulting business as schedule c profit and loss from business deductions home_office expense rent dollar_figure dollar_figure dollar_figure -- utilities -- telephone -- -- dollar_figure office supplies big_number car and truck expense big_number big_number big_number big_number travel -- -- meals and entertainment home_office expenses sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_280a generally prohibits the deduction of otherwise allowable expenses with respect to the use of an individual taxpayer’s home sec_280a provides a narrow exception to the disallowance of home_office_deductions where a taxpayer can establish that a portion of the home is used exclusively on a regular basis as the taxpayer’s principal_place_of_business ’ or a place of business which is used by clients or customers in meeting or dealing with the taxpayer in the normal course of business for home_office expenses_incurred in taxable years after date congress overruled 506_us_168 in that the term principal_place_of_business now includes a place of business used by the taxpayer to perform administrative or management activities related to the taxpayer's trade_or_business if there is no other fixed location of the taxpayer's trade_or_business where substantial administrative or management activities are undertaken see sec_280a as amended by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 we conclude that petitioner did not meet his burden_of_proof with respect to his home_office_deductions petitioner operated his consulting business out of a garage attached to his residence where a taxpayer's business is conducted in part in the taxpayer's residence and in part at another location the following two primary factors are considered in determining whether the home_office qualifies under sec_280a a as the taxpayer's principal_place_of_business the relative importance of the functions or activities performed at each business location and the amount of time spent at each location see 506_us_168 whether the functions or activities performed at the home_office are necessary to the business is relevant but not controlling and the location at which goods and services are delivered to customers generally will be regarded as an important indicator of the principal place of a taxpayer's business which must be given great weight and is a principal consideration in most cases see id pincite the relative importance of business activities engaged in at the home_office may be substantially outweighed by business activities engaged in at another location the supreme court has explained if the nature of the business requires that its services are rendered or its goods are delivered at a facility with unique or special characteristics this is a further and weighty consideration in finding that it is the delivery point or facility not the taxpayer's residence where the most important functions of the business are undertaken id pincite in this case petitioner provided no evidence as to how many hours he worked at home compared to hours he visited clients' business sites although he presumably kept records made telephone calls and perhaps did some drafting at his home_office this evidence is insufficient to allow us to determine whether petitioner performed most or the most important of his consulting services in his attached garage or at his clients' business sites accordingly in the absence of proving that his residence was his principal_place_of_business petitioner is not entitled to deductions for the home_office expenses automobile expenses for each year in issue petitioner claims expenses for mileage associated with driving his automobile from his residence to various client locations while pursuing his consulting business respondent disallowed all of petitioner's claimed expenses it is well settled that as a general_rule the expenses of traveling between one's home and his place of business or employment constitute commuting expenses which are nondeductible personal expenses see sec_262 413_us_838 326_us_465 -- - 63_tc_129 sullivan v commissioner 1_bta_93 this court has previously held that a taxpayer's cost of transportation between his residence and local job sites may be deductible if his residence serves as his principal_place_of_business and the travel is in the nature of normal and deductible business travel see 76_tc_839 73_tc_766 32_tc_947 affd per curiam 283_f2d_865 5th cir in 101_tc_537 where the taxpayer's residence was considered his regular place of business rather than his principal_place_of_business the taxpayer was allowed to deduct transportation_expenses incurred between his residence and local temporary job sites however as we stated in strohmaier v commissioner t cc the conclusion in walker was based on a concession of the issue by the commissioner based on rev_rul 1990_1_cb_28 this revenue_ruling has subsequently been amended to reflect existing case law as articulated above see revrul_94_47 1994_2_cb_18 accordingly to be entitled to deduct automobile expenses petitioner must prove that his residence was used as his principal_place_of_business since petitioner was unable to do -- - so it follows that the mileage expenses for each year are nondeductible commuting expenses travel meals and entertainment for and petitioner claims dollar_figure and dollar_figure respectively for travel_expenses and dollar_figure and dollar_figure respectively for meals and entertainment_expenses for and petitioner claims dollar_figure and dollar_figure respectively for meals and entertainment_expenses respondent disallowed all of petitioner's claimed expenses a taxpayer is required under sec_274 to substantiate travel meals and entertainment_expenses by either adequate_records or sufficient evidence corroborating the taxpayer's own statement as to the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship to the taxpayer of each expense incurred in the absence of evidence meeting these strict substantiation requirements deductions for travel meals and entertainment_expenses are not allowed see whalley v commissioner tcmemo_1996_533 sec_1_274-5t temporary income_tax regs fed reg date other than his oral testimony petitioner did not provide substantiation of his expenses for travel meals and entertainment accordingly petitioner has failed to meet the requirements of sec_274 and we therefore sustain respondent’s determination for the taxable years in issue issue whether petitioner is entitled to claim additional exemptions for his spouse and her two daughters for taxable years through in petitioner was engaged to be married to the woman who would become his wife in date because of the support he purportedly provided to his fiancee and her two daughters petitioner claims that he is entitled to additional dependency_exemptions in respondent did not allow additional dependency_exemptions for petitioner's fiancee and her daughters sec_151 allows a taxpayer subject_to certain requirements a deduction for a personal_exemption for each of the taxpayer’s dependents as defined in sec_152 a dependent is defined as an individual over half of whose total support is received from the taxpayer and who must either be related to the taxpayer in one of the ways enumerated in sec_152 a through or be a member of the taxpayer’s household within the meaning of sec_152 see sec_152 in petitioner was not related to his fiancee or her two daughters by blood or marriage nor was he their adoptive or foster father accordingly to claim his fiancee and her daughters as dependents in petitioner must establish inter - - alia that these individuals were members of petitioner’s household within the meaning of sec_152 sec_1_152-1 income_tax regs provides that sec_152 a applies to any individual who lived with the taxpayer and was a member of the taxpayer’s household during the entire taxable_year of the taxpayer petitioner offered no evidence that his fiancee and her daughters were members of his household or that their principal_place_of_abode was his home throughout accordingly petitioner is not entitled to claim his fiancee and her daughters as dependents in and petitioner married his fiancee in date and was married to her at the end of taxable years and for and petitioner claims an exemption for his spouse as well as additional exemptions for both of his stepdaughters respondent denied the exemptions sec_151 provides that a taxpayer may take an exemption for a spouse if the taxpayer and his spouse did not file a joint_return the spouse had no gross_income for the tax_year in question and the spouse was not a dependent of any other person petitioner and his wife did not file joint returns for taxable years and however the record does not show whether petitioner's spouse had any gross_income for either or or whether any other person could claim her as a - - dependent for either year we therefore sustain respondent’s determination that petitioner is not entitled to an additional exemption for his spouse for taxable years and to claim additional exemptions for his stepdaughters petitioner must prove that he provided more than one-half of their total support in and see sec_152 in applying the support_test we evaluate the amount of support furnished by the taxpayer as compared to the total amount of support received by the claimed dependent from all sources see 554_f2d_564 2d cir affg 64_tc_720 sec_1_152-1 income_tax regs in other words in order to establish that the taxpayer provided more than one-half of the claimed dependent’s support the taxpayer must first show by competent evidence the total amount of support received by the claimed dependent from all sources during the year in issue otherwise the taxpayer cannot be said to have established that he or she provided more than one-half of the support for the claimed dependent see eg 56_tc_512 50_tc_756 46_tc_515 petitioner presented no evidence that he provided more than one-half of the support for his stepdaughters during taxable years and accordingly petitioner's claim to - - additional dependency_exemptions for his stepdaughters for taxable years and is denied issue whether petitioner is entitled to head_of_household filing_status in and married filing joint_return filing_status in and petitioner claimed at trial that he was entitled to head-of- household filing_status in respondent contends that petitioner's filing_status in was single in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual gualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualifies as the taxpayer’s dependent within the meaning of sec_151 see sec_2 a however a taxpayer is not considered to be a head_of_household by reason of an individual who would not be a dependent for the taxable_year but for sec_152 a e an individual not related by blood or marriage who is a member of the taxpayer's household see sec_2 b since petitioner is not entitled to dependency_exemptions for his fiancee and her two daughters during he does not gualify as a head_of_household even if petitioner were entitled - to the dependency_exemptions under sec_152 he would still not qualify as a matter of law as a head_of_household because of the limitation set forth in sec_2 b accordingly petitioner is not entitled to head-of-household filing_status but rather must use single filing_status for taxable_year and for taxable years and petitioner claims that he is entitled to married filing joint_return status in the notice_of_deficiency respondent determined that petitioner's filing_status was married_filing_separately section l a provides that the filing_status married filing joint_return applies only to every married individual who makes a single return jointly with his spouse under sec_6013 from this language it is clear that married taxpayers who fail to file returns are not entitled to married filing joint_return tax_rates see martinez v commissioner tcmemo_1998_ affd 198_f3d_242 5th cir collins v commissioner tcmemo_1994_409 ebert v commissioner tcmemo_1991_629 affd without published opinion 986_f2d_1427 10th cir hess v commissioner tcmemo_1989_167 see also 86_tc_433 n affd in part and revd in part on another ground 851_f2d_1492 d c cir the parties stipulated that petitioner failed to file returns - during the years in issue moreover petitioner testified that his wife has not indicated any desire to file a joint_return with him we therefore sustain respondent’s determination that petitioner’s filing_status is married_filing_separately for taxable years and issue failure to timely file tax_return petitioner admits he did not file tax returns for any of the years in issue and that he has income_tax_liability sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause see 469_us_241 petitioner bears the burden_of_proof on this issue see rule a 84_tc_859 petitioner failed to prove reasonable_cause for his failure_to_file respondent's computation of the addition_to_tax in the notice_of_deficiency does take into consideration petitioner’s withholding_tax credits as is required by sec_6651 b see sec_301_6651-1 proced admin regs accordingly the addition_to_tax for failure_to_file returns under sec_6651 as it will be modified in a rule computation is sustained - - issue failure to pay estimated income_tax respondent determined that petitioner was liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for the years in issue where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless petitioner shows that one of the statutory exceptions applies see 99_tc_202 78_tc_304 75_tc_1 none of the exceptions applies we therefore sustain respondent on this issue decision will be entered under rule
